DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glynn (US 5,967,377).
	Regarding claim 1, Glynn discloses a droplet dispenser comprising a chamber (within metering element 6) with a fluid inlet valve 5 and a fluid outlet valve 8 (see fig. 1), the chamber being arranged such that a volume of the chamber changes in use (via the amount of applied to metering element 6; see fig. 1) to cause fluid to be alternately drawn into the chamber through the fluid inlet valve 5 (see fig. 1 and col. 4, lines 3-5 and 30-35) then subsequently expelled from the chamber through the fluid outlet valve 8 to dispense a droplet (see col. 4, lines 16-18), the dispenser further comprising: a control actuator (via walls of element 6) arranged to apply a driving force to the droplet dispenser to dispense the droplet (see fig. 1 and col. 4, lines 20-22); and a controller (via the user) to vary a magnitude or a duration of the driving force applied by the control actuator to vary a volume of the droplet that is dispensed by the droplet dispenser (allowing user to measure the dosage via marking, and add more fluid if desired; see fig. 1), wherein the volume of the droplet dispensed in a single dispensing is proportional to at least one of the magnitude or the duration of the driving force (the more drive force, the more fluid enters or exits the chamber (see col. 3, line 66 – col. 4, line 35).
Regarding claim 2, Glynn discloses wherein the fluid inlet valve 5 and the fluid outlet valve slide relative to one another to change the volume of the chamber (valves slide relative (one closed, while the other is open) to allow the desired volume to enter or leave the chambers (see fig. 1 and see col. 3, line 66 – col. 4, line 35).
Regarding claim 4, Glynn discloses wherein the chamber includes walls that include elastomeric material such that the volume of the chamber changes by elastic deformation of the elastomeric material (see fig. 1 and col. 4,lines 40-45).
Regarding claim 5, Glynn discloses wherein a fluid reservoir (reservoir which includes neck 1; see fig. 1) connected to the fluid inlet valve 5.
Regarding claim 6, Glynn discloses a dispensing tip 7 connected to the fluid outlet valve 8 (see fig. 1).
Regarding claims 7 and 16, Glynn discloses wherein each of the fluid inlet valve and the fluid outlet valve includes at least one of a one-way ball valve assembly and an elastomeric slit valve (see fig. 1).
Regarding claims 9 and 15, Glynn discloses wherein the actuator comprises a solenoid, a pneumatic actuator, a piezo electric device, an electric motor or a manually actuated spring driven device (via element 6; see col. 4,lines 40-45).
Regarding claim 12, 18 and 20 Glynn discloses wherein the controller (via the user) is arranged to vary the magnitude of driving force applied by the control actuator (via walls of element 6) to eject the droplet in a non-contact manner (see fig. 1 and col. 4, lines 20-22).
Regarding claim 13, Glynn discloses a fluid reservoir (reservoir which includes neck 1; see fig. 1), the inlet valve 5 connected to the fluid reservoir (see fig. 1). 
Regarding claims 14 and 19, Glynn discloses a dispensing tip 7, the outlet valve 8 connected to the dispensing tip 7 (see fig. 1).
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (US 5,433,351).
	Regarding claim 1, Okuyama discloses a dispenser comprising a chamber 5 with a fluid inlet valve 3 and a fluid outlet valve 4 (see figs. 3), the chamber being arranged such that a volume of the chamber changes in use (via the drive member 7; see fig. 1) to cause fluid to be alternately drawn into the chamber through the fluid inlet valve 3 then subsequently expelled from the chamber through the fluid outlet valve 4 (see figs. and col. 3, lines 1-4), the dispenser further comprising: a control 7 arranged to apply a driving force to dispense (see fig. 1 and col. 3, lines 33-48); and a controller (actuator 7b) to vary a magnitude or a duration of the driving force applied by the control actuator to vary a volume that is dispensed (see col. 4, lines 13-21 and 24-28), wherein the volume of the droplet dispensed in a single dispensing is proportional to at least one of the magnitude or the duration of the driving force (adjusting duration to achieve desired amount; see col. 4, line 16-18).
Regarding claim 10, Okuyama discloses the controller 7b controlling a drive voltage applied to the control actuator to vary duration (see col. 4, lines 13-21 and 24-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 rejected under 35 U.S.C. 103 as being unpatentable over Glynn (US 5,967,377) in view of McNeil (US 6,911,181).
Regarding claim 3, Glynn discloses all the elements of the claimed invention except the teaching of the fluid inlet valve and the fluid outlet valve being formed as a single component with no separate moving parts, wherein the fluid inlet valve and the fluid outlet valve are elastomeric slit valves.
Regarding claim 3, McNeil discloses where the chamber defining two components (i.e. valves) each contain one each of the inlet valve and the outlet valve (see figs. 5A and 5B), wherein the valves may be a ball valve or formed as a single component with no separate moving parts, wherein the fluid inlet valve and the fluid outlet valve are elastomeric slit valves (see figs. 5A and 5B, and col. 10, lines 20-29).
Accordingly, a person of ordinary skill has good reasons to pursue the known
options or finite number of solutions, i.e. the valves being ball valves; or the valves being formed as a single component with no separate moving parts, wherein the fluid inlet valve and the fluid outlet valve are elastomeric slit valves, as taught by McNeil, for the predictable result of controlling fluid flow, since the finite number of options are within the technical grasp of a person of ordinary skill in the art.
Claims 8, 11 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Glynn (US 5,967,377).
Regarding claim 8, Glynn discloses all the elements of the claimed invention except the explicit teaching of the dispenser being arranged to dispense fluid having a viscosity, ranging from about 1Cp to about 700Cp. However, the Glynn dispenser includes a reservoir and dual valving arrangement, as disclosed by applicant as being arrangement making it possible to dispense liquids of a range of viscosities (1-700 Cp; see the first paragraph of page 2 of the specification). Accordingly, the Glynn dispenser is arranged to dispense fluid having a viscosity ranging from about 1Cp to about 700Cp in as much as applicant’s.
Regarding claims 11 and 17, with respect to the limitation of “the magnitude of the driving force is between about 25g and 100g and the duration of the driving force is between about 5ms and 500ms”, it is noted that Glynn discloses wherein the duration and magnitude of the driving mechanism may vary in order to achieve a desired quantity of volume (i.e. driving force or movement is continued until the desired volume is achieved; see col. 4, lines 3-5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the magnitude of the driving force is between about 25g and 100g and the duration of the driving force is between about 5ms and 500ms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.

Response to Arguments
Applicant's arguments submitted under “Remarks” in the response filed on 09/01/2022 have been fully considered, the amendments to the claims overcome the prior art rejections. Applicant's arguments with respect the prior art rejections are moot in view of the new rejections made in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        



/Vishal Pancholi/Primary Examiner, Art Unit 3754